—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered August 4, 1998, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his right to appellate review of his contention that the court erred in finding that the evidence adduced at a preliminary hearing was sufficient to hold him for Grand Jury action (see, People v Di Raffaele, 55 NY2d 234, 240; cf., People v Dunbar, 53 NY2d 868, 869; People v Wiggins, 198 AD2d 535). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.